Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendment filed on 07/02/22.
Claims 1 and 5-22 are pending and have been examined.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/18/22 and 07/06/22 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 10-12 and 17-19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Marczyk (8,348,127).
	Reharding claims 10-12, Marczyk discloses a surgical instrument comprising: a staple cartridge (100; fig. 1) comprising a housing containing a staple and a staple pusher (156; Fig. 5), the housing having a longitudinal axis (Fig. 1); a drive rod (602; Fig. 6E) pivotally coupled to the staple pusher via support (250a); and a drive member (750) configured to translate longitudinally through the housing and engage the drive rod to pivot the drive rod (about pivot 172) with respect to the staple pusher (156) and advance the staple pusher in a direction transverse to the longitudinal axis of the housing (Figs. 6A-6E); further comprising an end effector having a first fixed jaw and a second jaw configured to move relative to the first jaw from an open position to a closed position, wherein the staple cartridge is coupled to one of the first or second jaws (Fig. 1); further comprising an end effector having a first fixed jaw and a second jaw configured to move relative to the first jaw from an open position to a closed position, wherein the staple cartridge is coupled to one of the first or second jaws; further comprising a hinge (190, 172; Figs. 6E-7) coupling the drive rod (618a, 604a) to the staple pusher (156), wherein distal translation of the drive member (750) causes the drive rod to pivot about the hinge and translate the staple pusher in a substantially perpendicular direction to the longitudinal axis.
	Regarding claims 17-19, Marczyk discloses a staple cartridge (100) for a surgical instrument comprising: a staple support (250a) comprising an elongate body with a top surface (252a) configured for receiving a staple (Fig. 7); and a drive rod (604a) pivotally coupled to the staple support (250a) about pivot (172) and configured to translate the staple support in a direction transverse to the elongate body; a hinge (172) pivotally coupling the drive rod (604a) to the staple support (250a); wherein the hinge is integral with the drive rod (as shown in annotated Fig. 6E below).  
[AltContent: rect][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    303
    355
    media_image1.png
    Greyscale




Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marczyk (8,348,127) in view of Timm et al. (2011/0290854).
	Regarding claim 16, Marczyk discloses the surgical instrument substantially as claimed comprising an actuation mechanism (see actuation mechanism, i.e. firing rod 162, disclosed in 7,258,262 incorporated by reference) in contact with the drive member and configured to translate the drive member distally through the end effector and retract the drive member proximally through the end effector; and an actuator (i.e. trigger 1002) operatively connected to the actuation mechanism, but fails to disclose wherein the actuator includes a control device of a robotic surgical system. Timm teaches the concept of a surgical instrument attachable to a control device of a robotic system for the purposes of increasing user control during a surgical procedure. It would have been obvious to one having ordinary skills in the art to have provided Marczyk’s actuator including a control device of a robotic surgical system, as taught by Timm, in order to increase the user control during a procedure.
Allowable Subject Matter
Claims 13-15 and 20-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 1 and 5-9 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
the drive member comprises an elongate body and a projection extending laterally outward from said elongate body, said projection being configured to engage said drive rod, wherein the drive member has top and4SERIAL NO.: 17/147,435CONFIRMATION NO.: 6777ATTY. REF.: ELEC IS 037 US bottom surfaces and a side surface (claims 1 and 13); wherein the projection comprises a fin extending laterally outward from the side surface, wherein a first height of the side surface is substantially larger than a second height of the fin (claim 14).
wherein the drive rod comprises an elongate portion coupled to a curved portion and wherein the curved portion comprises the hinge (claim 15).
wherein the drive rod comprises an elongate portion coupled to a curved portion and wherein the curved portion is coupled to the elongate body of the staple support (claim 20).  
The combinations of the claimed limitations are novel and found to be allowable over prior art. The cited references taken singly or in combination do not anticipate or make obvious the Applicant’s claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments with respect to claim(s) 10-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE LOPEZ whose telephone number is (571)272-4464. The examiner can normally be reached Monday thru Friday 8:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571) 270 - 1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHELLE LOPEZ/           Primary Examiner, Art Unit 3731